DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I (claims 1-13) in the reply filed on 10/28/21 is acknowledged.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 7/16/19, 6/19/20, 12/1/20, 12/30/20, 1/21/21, 7/23/21, and 3/31/22.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamanaka et al. (JP 2004198617; references made to English translation; “Yamanaka”).
Regarding claim 1, Yamanaka discloses a structure comprising:
A near infrared transmitting filter (1, Fig. 1; “infrared transmitting substrate”) that shields light in a visible range and allows transmission of at least a part of light in a near infrared range ([0043]); and
A member (4, Fig. 1; “transmitting film”) that is provided on an optical path of the near infrared transmitting filter on at least one of an incidence side into the near infrared transmitting filter or an emission side from the near infrared transmitting filter ([0044]), allows transmission of light in a near infrared range, and has a refractive index of 1.7 or higher for the light in the near infrared range ([0044]).
Regarding claim 13, Yamanaka discloses the structure of claim 1 (see claim 1 rejection above) incorporated into an infrared sensor ([0015], [0043]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamanaka et al. (JP 2004198617; references made to English translation; “Yamanaka”) as applied to claim 1.
Regarding claim 6, Yamanaka discloses a member (4, Fig. 1) ([0044]) but does not disclose in the member, B/A which is a ratio of a maximum value B of an absorbance in a wavelength range of 400 nm or longer and shorter than 800 nm to a maximum value A of an absorbance in a wavelength range of 800 nm to 2000 nm is 1.0 or higher.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to select conditions such that the B/A ratio is greater than 1.0, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Claims 1-2, 7-8, and 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takishita et al. (U.S. 2017/0023858 A1; “Takishita”) in view of Ober et al. (U.S. 2008/0038665 A1; “Ober”).
Regarding claim 1, Takishita discloses a structure comprising:
A near infrared transmitting filter (113, Fig. 1) that shields light in a visible range and allows transmission of at least a part of light in a near infrared range ([0424]); and
A member (115, Fig. 1; “microlenses”) that is provided on an optical path of the near infrared transmitting filter on at least one of an incidence side into the near infrared transmitting filter or an emission side from the near infrared transmitting filter ([0425]).
Yet, Takishita does not disclose the member (115, Fig. 1) allows transmission of light in a near infrared range, and has a refractive index of 1.7 or higher for the light in the near infrared range.  However, Ober discloses a microlens member allowing transmission of light in a near infrared range, and having a refractive index of 1.7 or higher for the light in the near infrared range ([0052], [0056]-[0058]).  This has the advantage of increasing the optical sensitivity of the structure.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Takishita with the member allowing transmission of light in a near infrared range, and having a refractive index of 1.7 or higher for the light in the near infrared range, as taught by Ober, so as to increase optical sensitivity of the structure.
Regarding claim 2, Takishita discloses the near infrared transmitting filter (113, Fig. 1) is a filter that allows transmission of at least a part of light in a wavelength range of 800 nm to 2000 nm ([0424]).
Regarding claim 7, Takishita discloses the member (115, Fig. 1) has a lens shape and is provided on the incidence side of the near infrared transmitting filter (113, Fig. 1).
Regarding claim 8, Ober discloses the member includes particles ([0058]).
Regarding claim 10, Ober discloses the member includes a resin ([0058]). 
Regarding claim 11, Takishita discloses a color filter (112, Fig. 1) that includes a chromatic colorant ([0422], [0006]).
Regarding claim 12, Takishita and Ober disclose the structure of claim 1 (see rejection of claim 1 above).  Takishita further discloses incorporation the structure in a solid state image pickup ([0415]).
Regarding claim 13, Takishita and Ober disclose the structure of claim 1 (see rejection of claim 1 above).  Takishita further discloses incorporation of the structure in an infrared sensor ([0415]).
Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takishita et al. (U.S. 2017/0023858 A1; “Takishita”) as modified by Ober et al. (U.S. 2008/0038665 A1; “Ober”) as applied to claim 1 above, and further in view of teaching reference Ishido et al. (WO 2017110939 A1; references to English translation; “Ishido”).
Regarding claim 3, Takishita discloses the near infrared transmitting filter (113, Fig. 1) is a filter that allows transmission of at least light having a wavelength of 940 nm or more ([0424]).  Ober discloses the member, which comprises titanium dioxide particles, allows transmission of light and has a refractive index of 1.7 or higher at 830 nm ([0056]-[0058], Table 2) but does not explicitly disclose the refractive index is 1.7 or higher is for a wavelength of 940 nm. However, teaching reference Ishido discloses the refractive index of titanium dioxide does not vary appreciably within the wavelength ranges of 830 nm and 940 nm (Fig. 3).
Regarding claim 4, Takishita discloses the near infrared transmitting filter (113, Fig. 1) is a filter that allows transmission of at least light having a wavelength of 850 nm or more ([0424]).  Ober discloses the member, which comprises titanium dioxide particles, allows transmission of light and has a refractive index of 1.7 or higher at 830 nm ([0056]-[0058], Table 2) but does not explicitly disclose the refractive index is 1.7 or higher is for a wavelength of 850 nm. However, teaching reference Ishido discloses the refractive index of titanium dioxide does not vary appreciably within the wavelength ranges of 830 nm and 850 nm (Fig. 3).
Regarding claim 5, Takishita discloses the near infrared transmitting filter (113, Fig. 1) is a filter that allows transmission of at least light having a wavelength of 820 nm or more ([0424]).  Ober discloses the member, which comprises titanium dioxide particles, allows transmission of light and has a refractive index of 1.7 or higher at 810 nm ([0056]-[0058], Table 2) but does not explicitly disclose the refractive index is 1.7 or higher is for a wavelength of 810 nm. However, teaching reference Ishido discloses the refractive index of titanium dioxide does not vary appreciably within the wavelength ranges of 830 nm and 810 nm (Fig. 3).
Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REEMA PATEL whose telephone number is (571)270-1436. The examiner can normally be reached M-F, 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles D Garber can be reached on (571)272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REEMA PATEL/Primary Examiner, Art Unit 2812                                                                                                                                                                                                        5/25/2022